Citation Nr: 1824564	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-36 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from December 1968 to December 1971, including combat service in the Republic of Vietnam for which he was awarded a Purple Heart and a Bronze Star Medal.  The Veteran also had additional service with the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office in Lousiville, Kentucky (RO), which denied entitlement to service connection for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2017).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran's DD Form 214 and military personnel records show a military occupational specialty of light weapons infantry and show the Veteran was awarded a Bronze Star Medal and a Purple Heart for his combat service in the Republic of Vietnam.  Service treatment records include an October 1971 separation examination in which the Veteran, within a report of medical history, indicated that he had depression or excessive worry.  The Veteran was afforded a VA examination in April 2013, in which the VA examiner opined that the Veteran did not present with a mental disorder that conformed with the DSM-IV criteria.  However, during the course of this appeal, VA promulgated an interim final rule which mandates the use of the DSM-V for all PTSD claims that are certified for appeal on or after August 4, 2014. 70 Fed. Reg. 45,093 (Aug. 4, 2014).  In this case, the Veteran filed his substantive appeal October 2014, which was certified to the Board in December 2014.  Therefore, the Board finds that a remand is necessary to determine if the Veteran meets the diagnostic criteria for PTSD under the DSM-V.

Additionally, since the April 2013 VA examination, the Veteran has contested the adequacy of the examination, and submitted various lay statements indicating that he has experienced depression and stress since his service in Vietnam, and continued to be haunted by his experiences there.  Within a January 2014 letter, the Veteran reported that he continues to have memories and nightmares of the horrendous deaths and wounds he saw while in Vietnam.  He stated he experiences survivors' guilt, is easily angered by other people's actions, and takes out much of his frustrations on his wife.  A January 2014 statement from the Veteran's wife shows that she has witnessed the Veteran's violent outbursts, and reported that the Veteran would wake up from nightmares about Vietnam, sometimes during which he would strike her on accident.  She also indicated that there were certain triggers that set off depression, mood swings or anger.  The Board finds that the VA examination ordered on remand should consider the additional evidence submitted after the most recent VA examination in April 2013.

Accordingly, the case is REMANDED for the following action:

1.  Request any and all private and VA medical treatment records pertaining to the claim on appeal, and associate and such records with the Veteran's claims file.

2.  After completion of the above development, schedule the Veteran for a VA psychiatric examination with an appropriate examiner to determine the nature and etiology of claimed PTSD or any other currently diagnosed psychiatric disorder, under the DSM-V.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.

The VA examiner is asked to provide all current psychiatric diagnoses, to include PTSD, and for each diagnosis, the VA examiner should determine whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosis is etiologically related to service.  The Board notes that the Veteran is a Purple Heart recipient for his combat service in the Republic of Vietnam, and therefore, an in-service stressor has been verified.

In providing the above opinions, the Board directs the VA examiner to consider, but not limit review to, the Veteran and his wife's lay statements of record.

The term "at least as likely as not" does not mean within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must provide a complete explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  After all development has been completed, the AOJ should review the claims again based on the additional evidence. If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




